Citation Nr: 0941288	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-17 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from December 1950 to 
September 1952.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2007 rating decision of the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the claim sought.  The RO in Newark, NJ, 
exercises current jurisdiction of the claims file

In March 2008, the Veteran presented testimony at a hearing 
conducted by a decision review officer at the Newark, New 
Jersey, RO.  A transcript of the testimony is in the file.

In a decision dated in July 2008, the Board denied the 
Veteran's appeal, and he appealed the decision to the United 
States Court of Appeals For Veterans Claims (Court).  In 
September 2009, the Veteran, through his attorney, and the 
Secretary of Veterans Affairs, submitted a Joint Motion For 
Remand (Motion).  In an Order also dated in September 2009, 
the Court granted the Motion, vacated the July 2008 Board 
decision, and remanded the case to the Board for further 
appellate review consistent with the Motion.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further 
action is required.


REMAND

The primary basis of the Motion is that the RO did not fully 
comply with the duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), in that the Veteran was not kept apprised 
of the results of the RO's efforts to development evidence to 
confirm his claimed stressor.  As a result, the Motion 
states, he was deprived of the opportunity to perhaps 
personally obtain evidence from alternative sources.

The Veteran's attorney has submitted excerpts from unit 
reports for the period December 1950 and January 1951, but 
the Veteran was not assigned within Korea during that time 
frame.  Nonetheless, the Veteran and his attorney are not 
precluded from asserting other bases for which they deem the 
reports relevant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition to the standard VCAA notice, 
the notice letter should also inform the 
Veteran of the following:

	A.  The National Personnel Records 
Center has advised that his service 
treatment records and service personnel 
records are fire related, and that some of 
the information requested by the RO cannot 
be reconstructed by the National Personnel 
Records Center from alternative records.  
The RO should inform the Veteran of what 
records were obtained and what records 
were unavailable.

	B.  Inform the Veteran as to the 
alternative forms of information and 
evidence that he can submit to establish 
his claim, to include alternative records 
which may assist in establishing personal 
involvement in combat and the claimed 
stressors, and the necessary contact 
information-if available.
	
    C.  Inform the Veteran of the March 
2007 response of the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
and its impact on his claim.
    
    D.  The RO should inform the Veteran 
that a 30- to 60-day date window between 
June 1951 and June 1952 is necessary to 
request the JSRRC to research his claimed 
stressor.  If the Veteran and his attorney 
provide the necessary timeframe, the RO 
should ask the JSRRC to research history 
and operation reports of the unit to which 
the Veteran was assigned or attached.

2.  Then review the Veteran's claim de novo 
in light of any additional evidence 
obtained.  If the claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


